Title: From Alexander Hamilton to Walter L. Cochran, 6 October 1799
From: Hamilton, Alexander
To: Cochran, Walter L.


          
            Sir,
            New York October 6th 99
          
          I expected to have been informed before this that Captain Massey’s company had marched.
          If the company has not already set out it must do so immediately. You will please to inform me I wish to know how the thing is situated, what has been the cause of the delay if any delay has occurred, and why, if the company has marched it I have not been informed of it. I have not made informed it has not been known to me been Apprised of it—
          With Consideration I am, Sir
        